IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


TRI-COUNTY LANDFILL, INC.,              : No. 68 WAL 2014
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
LIBERTY TOWNSHIP BOARD OF               :
SUPERVISORS                             :
          v.                            :
                                        :
                                        :
DR. RAY YOURD, DIANA HARDISKY,          :
ERIC AND POLLY LINDH, BILL AND          :
LISA PRITCHARD, ANNE AND DAVE           :
DAYTON, DOUG BASHLINE AND THE           :
GROVE CITY FACTORY SHOPS                :
LIMITED PARTNERSHIP,                    :
                                        :
                  Respondents           :


                                     ORDER


PER CURIAM

     AND NOW, this 9th day of October, 2014, the Petition for Allowance of Appeal is

DENIED.